FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDEL NAUN-ZUNIGA,                                No. 10-71882

               Petitioner,                       Agency No. A088-353-173

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Edel Naun-Zuniga, a native and citizen of Honduras, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Naun-Zuniga

failed to establish past persecution or an objectively reasonable fear of future

persecution on account of a protected ground, because he did not demonstrate that

his attacker was or would be motivated by more than a desire to prevent Naun-

Zuniga from avenging his brother’s death. See Parussimova v. Mukasey, 555 F.3d
734, 740 (9th Cir. 2009) (“[t]he REAL ID Act requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”); Molina-

Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001) (personal retribution is not

persecution on account of a protected ground). Accordingly, Naun-Zuniga’s

asylum and withholding of removal claims fail.

      Further, substantial evidence supports the agency’s denial of CAT protection

because Naun-Zuniga failed to demonstrate that he will more likely than not be

tortured if he returns to Honduras or that the feared torture would be conducted

with the acquiescence of a public official. See Silaya v. Mukasey, 524 F.3d 1066,

1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.


                                           2                                       10-71882